Citation Nr: 1827333	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  07-38 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 23, 2008.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1940 to July 1945.  He was the recipient of numerous awards and decorations, to include the Purple Heart.  He passed away in October 2017 and the appellant is his surviving spouse.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran and the appellant provided testimony before the undersigned Veterans Law Judge sitting at the RO in May 2012.  A transcript of the hearing is associated with the record.

In September 2012, the Board remanded the case for additional development.  In May 2015, the Board denied entitlement to a TDIU prior to October 23, 2008.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, pursuant to a Joint Motion for Partial Remand, the Court vacated the Board's decision to the extent that it denied entitlement to a TDIU prior to October 23, 2008, and remanded the case for further adjudication.  In June 2016, the Board denied the appeal again and in July 2017, the Court again vacated and remanded the decision to the Board.

Following the Veteran's death, in December 2017, his surviving spouse was recognized as the substituted appellant by the RO pursuant to 38 U.S.C. § 5121A  (providing for substitution in some cases if the Veteran died, as here, on or after October 10, 2008) for the purpose of processing this appeal to completion.

In February 2017, the Veteran's representative submitted a statement alleging there were clear and unmistakable errors in a February 1951 RO decision, and he has since sought an update on this argument on several occasions.  The Veteran's representative (who is also the appellant's representative) is advised that, since March 24, 2015, claims for benefits must be submitted on the application form prescribed by the Secretary.  His February 2017 submission was not and, as such, the RO has not addressed it.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2017).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving all reasonable doubt in the appellant's favor, the Veteran's service-connected disabilities in the aggregate, rendered him unable to secure or follow a substantially gainful occupation since December 12, 2005, but no earlier.


CONCLUSION OF LAW

Since December 12, 2005, but no earlier, the criteria for a TDIU have been met.  38 U.S.C.§§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the appellant nor her representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Moreover, in a May 2016 submission, the appellant's representative specifically waived any failure on VA's part to comply with the duties to notify and assist.

II.  Analysis

The appellant asserts that the Veteran was unable to secure or maintain substantially gainful employment due to his service-connected disabilities prior to October 23, 2008.  

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a). 

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

To determine whether a TDIU is warranted, the Board must consider all evidence of record to determine the earliest date as of which, within the one year prior to the filing of an informal or formal claim for TDIU, an increase in disability is ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992); accord Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  The responsibility for making the ultimate TDIU determination is placed on the adjudicator and not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The law pertaining to the effective date of a VA claim for increase in disability mandates that, unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim for increase. 38 U.S.C. § 5110(a); 38 C.F.R. 
§ 3.400. Such also specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if any application is received within one year from such date. 38 U.S.C. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim. In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997). 

The Board notes that the Veteran filed an independent claim for a TDIU on December 12, 2005, which was denied in May 2006.  The Veteran submitted relevant VA treatment records in June 2006 and, in August 2006, he submitted a statement regarding his attempts to contact his previous employer.  In November 2006, the RO issued another rating decision, noting that the claim for a TDIU remained denied.  In February 2007, within one year of the November 2006 decision, the Veteran submitted a duplicate copy of a VA Form 8940 and his then-representative submitted a statement noting a claim for a TDIU.  As the Veteran continued to pursue his claim for a TDIU from December 12, 2005, until the February 2007 submission from his representative, the Board finds that his date of claim is December 12, 2005.  As indicated previously, the effective date of an increased evaluation, which includes a TDIU, will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the effective date is the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  Given the foregoing, the relevant temporal focus involves evidence addressing the period from December 2004 to October 23, 2008, the date a TDIU was awarded. 

Prior to October 23, 2008, the Veteran was service-connected for degenerative arthritis of the lumbosacral spine, rated as 40 percent disabling; scars and third degree burns of the right foot with intractable plantar keratosis, rated as 10 percent disabling; scars and third degree burns of the left foot with intractable plantar keratosis, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; scars and third degree burns of the right upper extremity, rated as 10 percent disabling; anxiety state, rated as 10 percent disabling; scars and burns of the right upper extremity, abdomen and feet, rated as noncompensable until May 15, 2001; asymptomatic scars of the chest from operations, rated as noncompensable; hearing loss of the left ear, rated as noncompensable; and scars and third-degree burns of the abdomen, rated as noncompensable.  He had a combined evaluation of zero percent, effective March 19, 1958; 40 percent as of September 18, 1997; 50 percent as of May 15, 2001; 60 percent as of May 24, 2001; and 80 percent since October 23, 2008.

The Board finds that the Veteran's multiple disabilities are due to a common etiology, as such all resulted from his combat service.  Specifically, a review of his service records show the Veteran was injured in February 1942 and April 1945, as he was treated with a blast concussion after the destroyer he served on, the U.S.S. Pringle, was sunk during the Battle of Okinawa.  Therefore, all the Veteran's service-connected disabilities have a common etiology from his combat service and, as such, he met the criteria for consideration for a TDIU as of May 24, 2001, pursuant to 38 C.F.R. § 4.16(a).  

Furthermore, the Board finds that the Veteran was not able to secure or follow a substantially gainful occupation as a result of the cumulative effect of his service-connected disabilities since the date of his claim for a TDIU, December 12, 2005.  In this regard, the real issue at the heart of the Veteran's employability prior to October 23, 2008, is whether his service-connected disabilities precluded both sedentary and physical labor.  As posited by the Veteran at the May 2012 hearing, his service-connected disabilities presented a "catch 22" situation because his back pain precluded extended sitting, and his foot and back pain precluded extended standing and walking.  

Turning to his educational and work experience, the evidence of record indicates that the Veteran did not graduate from high school, but through three years of VA Vocational Rehabilitation and Employment benefits, he did become a machinist apprentice.  Thereafter, he worked primarily in the construction business as a machinist, carpenter, superintendent, and estimator.  According to the record, including the Veteran's lay statements, the work he performed required both sedentary and physical labor.  In this regard, he reported to an April 2016 vocational expert that his work was akin to civil engineering and required him to manage crews, order supplies, and meet production goals.  However, at the May 2012 hearing, the Veteran reported that his work required him to assess job sites and "do some kicking[.]"  Moreover, as noted by the appellant's representative, the Dictionary of Occupational Titles, which was developed based on information obtained from the U.S. Department of Labor, the U.S. Census Bureau, and the like, even sedentary work occasionally requires walking and standing, which is defined as amounting to 1/3 of the time a person spends at work.  Thus, it would appear that the work the Veteran was trained and able to do required the ability to sit and stand for varying amounts of time.

Turning to the evidence related to the Veteran's ability to work in any capacity prior to October 23, 2008, the record contains March 2006, May 2007, and December 2014 VA examination reports, lay statements from the Veteran, and the aforementioned April 2016 vocational expert report.  

Initially, as noted in the July 2017 Joint Motion for Remand, the December 2014 examination report is internally inconsistent as the examiner initially stated that the Veteran had been unable to secure or maintain substantially gainful employment since around 2000 because he was unable to lift, carry, or walk for any substantial distance and then subsequently stated sedentary employment was not affected.  The Board agrees that these statements are in conflict and affords the opinion limited probative weight.  In conjunction with the March 2006 examination, the examiner noted that the Veteran's back impacted his ability to bend, lift, reach overhead, run, stand for prolonged periods, walk over uneven terrain, climb stairs, climb ladders, or sit at a desk for prolonged periods.  In short, the examiner found the Veteran's back disability created severe limitations, even in sedentary employment.  During a subsequent May 2007 examination, the examiner found the Veteran's service-connected foot disabilities (caused by scarring) caused functional limitations in his ability to walk or stand.  

In the April 2016 vocational evaluation, the expert interviewed the Veteran, reviewed his medical records, and provided a detailed explanation of his previous work experience and the requirements thereof.  She concluded the Veteran was not able to secure and follow substantially gainful employment, to include sedentary employment, due to his service-connected physical disabilities, since at least 2005 and potentially as far back as 2001.  She noted that the Veteran's inability to perform prolonged sitting, standing, bending, lifting, overhead reaching, running, and walking was well documented in the record from at least 2005 to the present.  She noted that the Veteran's medical records describe his limitations in his ability to sit, stand, and walk for prolonged periods and were consistent with his reported limitations.  Regarding sedentary employment, she reported sedentary employment often requires prolonged sitting, with occasional walking or standing and as described above, it is well documented that the Veteran's service-connected back disability precluded him from prolonged sitting, standing, and walking.  She further noted the Veteran also had less than a high school education and he would not have the skills necessary to transfer to sedentary employment.  Tangentially, the Board notes that, in submissions from the Veteran in 1997 (presumably prior to his employing spell check given the lack of errors in subsequent filings), he misspelled several words including: mention, minor, and physical.

In short, while the temporal evidence is admittedly limited as to the Veteran's employability prior to October 23, 2008, the cumulative evidence indicates that his service-connected physical disabilities prevent him from maintaining sedentary and physical employment, particularly in the field of work in which he was experienced and trained.  The question of employability is ultimately a legal one, not a medical one.  The evidence, as described and discussed above, is at least in equipoise as to whether the Veteran was able to maintain the type of employment he was experienced in due solely to his service-connected disabilities.  Therefore, based on the analysis above and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment and entitlement to a TDIU is warranted since December 12, 2005.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3, Gilbert, supra.  

Regarding the effective date of the award, the evidence of record, including the December 2014 VA examination report and the April 2016 vocational expert opinion as well as the Veteran's own lay statements indicate that he become unemployable in the early 2000s.  Thus, it seems that the earliest date at which it was factually ascertainable that the Veteran become unemployable was prior to December 12, 2004, and the proper effective date is therefore his December 12, 2005 claim for a TDIU.  See Harper, supra.

While the Board has considered whether any one disability prevented employment prior to October 23, 2008, it nevertheless finds that no single service-connected disability prevented employment prior to such date.  In this regard, the Veteran himself indicated that it was his back that primarily prevented him from sitting and his feet impacted his ability to stand and walk.  His lay statements are supported by the medical evidence as well as the April 2016 vocational expert's opinion who specifically found that the Veteran's service connected physical disabilities prevented employment, not one disability alone.  Thus, in effectuating the award herein, the Agency of Original Jurisdiction (AOJ) is specifically advised that the Board has awarded the Veteran a TDIU since December 12, 2005, based on the cumulative impact of his service-connected physical disabilities, not on any one particular issue, and, as such, the TDIU in this case cannot serve to establish a total disability rating for any singular disability.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  


ORDER

As of December 12, 2005, but no earlier, a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


